THIS is a writ of error to an order of the Union county court, establishing a ferry across the Ohio river, on the application of the defendant in error.
It appears, from a bill of exceptions which contains the evidence upon which the county court decided, that the plaintiffs in error had a ferry on the river, previously established by the court, within léssthan a mile of the place where the ferry in question was establish, cd ,• and in such a case, the county court is expressly *302prohibited from establishing a ferry, except it be-in a town, or where it shall be made necessary by the put. ting into the river of some impassable creek, or opposite to some established ferry in the Ohio state, (1 Dig. Stat. Laws 592 j) and the evidence does not show that the case is within either of those exceptions.
The order is, therefore, erroneous, and must be re. versed with costs.